 

EXHIBIT 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT DATED OCTOBER 1, 2003

The undersigned hereby agree that the employment agreement by and between the
Stonewood Insurance Management Company, Inc. and C. Kenneth Mitchell, dated as
of October 1, 2003 (the “Employment Agreement”) is amended as provided herein,
effective October 1, 2006

The first sentence of Section 2 shall be deleted in its entirety and replaced
with the following: “Executive shall be paid, as a “Base Salary,” not less than
Three Hundred Thirty-Four Thousand Two Hundred and Eight ($334,208) per year,
payable in periodic installments in accordance with the Company’s regular
payroll practices.”

Except as expressly provided above, the Employment Agreement shall remain in
full force and effect.

Acknowledged and Agreed:

 

/s/ C. Kenneth Mitchell

 

Stonewood Insurance Management Co., Inc.

C. Kenneth Mitchell

 

 

 

 

By: /s/ Michael T. Oakes

Dated: September 11, 2006

 

Dated: September 11, 2006

 

 

 

 

 

 